PER CURIAM.
This disciplinary proceeding by The Florida Bar against Martin N. Strelser, a member of The Florida Bar, is presently before us on complaint of The Florida Bar and Report of Referee. Pursuant to article XI, Rule 11.06(9)(b) of the Integration Rule of The Florida Bar, the referee’s report and record were duly filed with this Court. No petition for review pursuant to article XI, Rule 11.09(1) of the Integration Rule of The Florida Bar has been filed.
Having considered the pleadings and evidence, the referee found the facts are as set forth in the Complaints filed by The Florida Bar.
The referee recommends that respondent be found guilty of violation of Disciplinary Rules 1-102(A)(1), (3), (4), (5) and (6); 7-101(A)(3); 7-102(A)(8); 9-102; and 9-102(B)(1) and (4) of the Code of Professional Responsibility and recommends that respondent be disbarred from the practice of law for a period of no less than ten (10) years, commencing from the date of this Court’s Order or commencing from an earlier date, selected by the Court, in consideration of respondent’s seven year absence from the practice of law. The referee further recommends that respondent shall not be reinstated as a member of The Florida Bar until respondent shows proof of restitution to all victims identified in The Florida Bar’s Complaints, as well as payment of the costs in these proceedings.
Having carefully reviewed the record, we approve the findings and recommendations of the referee.
Accordingly, respondent, Martin N. Strel-ser, is hereby disbarred from the practice of law in the State of Florida without leave to reapply for ten years commencing this date with the above conditions effective immediately.
Judgment for costs in the amount of $4,447.10 is hereby entered against respondent, for which sum let execution issue. Interest at the statutory rate shall accrue on all costs not paid within thirty (30) days of entry of this Court’s final order of discipline, unless the time for payment is extended by the Board of Governors.
It is so ordered.
ADKINS, Acting Chief Justice, and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.